Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 1 of 8

UNTIED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEEJAYZOO, LLC d/b/a

 

SHHHOWERCAP, Docket No. 19-cv-8688 (PEC)

Plaintiff,
¥. ; STIPULATED PROTECTIVE
ORDER

KAZ KONSULTING, LLC and KARA

LAFORGIA,
Defendants.

KAZ KONSULTING, LLC,
Counterclaimant,

v.

DEEJAYZOO, LLC d/b/a SHHHOWERCAP,

Counterclaim Defendant.

 

 

The Court having found that good cause exists for issuance of an appropriately tailored
confidentiality order governing the pre-trial phase of this action, and the parties having stipulated
to the following provisions, it is hereby ORDERED that any person subject to this Order —
including without limitation the parties to this action, their attorneys, representatives, agents,
experts and consultants, acting as such, all third parties providing discovery in this action, and all
other interested persons with actual or constructive notice of this Order shal! adhere to the
following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential
1. Any person subject to this Order who receives from any other person any “Discovery

Material” (i.e., information of any kind provided in the course of discovery in this action) that is

 
Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 2 of 8

designated as “Confidential” pursuant to the terms of this Order shall not disclose such
Confidential Discovery Material to anyone else except as expressly permitted hereunder.

2. The person producing Discovery Material may designate as “Confidential” any portion
thereof that contains non-public business, conumercial, financial, or personal information, the
public disclosure of which is either restricted by law or would likely, in the good faith opinion of
the producing person, seriously harm the producing person’s business, commercial, financial, or
personal interests or cause the producing person to violate his, her, or its privacy or
confidentiality obligations to others. Where the confidential portion is reasonably separable from
the non-confidential portion, via redaction or otherwise, only the confidential portion shall be so
designated.

3. With respect to the confidential portion of any Discovery Material other than deposition
transcripts and exhibits, the producing person or that person’s counsel may designate such
portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the
document or protected portion in a manner that will not interfere with legibility or audibility.
Deposition testimony may be designated as “Confidential” either on the record during the |
deposition or in writing within five (5) business days of receipt of the transcript. If so designated,
the final transcript of the designated testimony shall be bound in a separate volume and marked
“Confidential Information Governed by Protective Order” by the reporter.

4. If at any time prior to the trial of this action, a producing person realizes that some
portion of Discovery Material that that person previously produced without limitation should be
designated as “Confidential,” the producing person may so designate that portion by promptly
notifying all parties in writing. Such designated portion of the Discovery Material will thereafter

be treated as Confidential under the terms of this Order. In addition, the producing person shall

 
Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 3 of 8

provide each other party with replacement versions of such Discovery Material that bears the
“Confidential” designation within two (2) business days of providing such notice.
Who May Receive Confidential Materials
5. No person subject to this Order, other than the producing person, shall disclose any
Confidential Discovery Material to any other person whomsoever, except to:
a. the parties to this action;
b. counsel retained specifically for this action, including any paralegal, clerical or
other assistant employed by such counsel and assigned specifically to work on this action;
C. as to any document, its author, its addressee, and any other person shown on the
face of the document as having received a copy: |
d. any witness who counsel for a party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a Non-
Disclosure Agreement in the form annexed hereto;
e. any person retained by a party to serve as an expert witness or consultant or
otherwise provide specialized advice to counsel in connection with this action, provided
such person has first executed a Non-Disclosure Agreement in the form annexed hereto;
f. stenographers and video technicians engaged to transcribe or record depositions
conducted in this action;
g. | independent photocopying, graphic production services, or other litigation support
services employed by the parties or their counsel to assist in this action, including
computer service personnel performing duties in relation to a computerized litigation
system;

h. the Court and its staff; and

 
Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 4of8

i. any other person whom the producing person, or other person designating the
Discovery Material “Confidential,” agrees in writing may have access to such
Confidential Discovery Material.

6. Prior to the disclosure of any Confidential Discovery Material to any person referred to in
subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this
Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating
that that person has read this Order and agrees to be bound by its terms. Counsel shall retain each
signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either
prior to such person being permitted to testify (at deposition or trial) or at the conclusion of the
case, whichever comes first. 7
Filing Confidential Materials in this Action

7. Any person who either objects to any designation of confidentiality, or who, by contrast,
requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for
extraordinary circumstances), may at any time prior to the trial of this action serve upon the
desi gnating person and all other parties a written notice stating with particularity the grounds of
the objection or request. If agreement cannot be reached promptly, counsel for all affected
persons shall request a joint telephone call with the Court to obtain a ruling.

8. Notwithstanding the designation of material as “Confidential” in discovery, there is no
presumption that such Confidential Discovery Material will be filed with the Court under seal.

9. Notwithstanding any other provision, no document may be filed with the Clerk under seal
without a further Order of this Court addressing the specific documents or portions of documents
to be sealed. Any application to seal shall be accompanied by an affidavit or affidavits and a

memorandum of law, demonstrating that the standards for sealing have been met and specifically

 
Case 1:19-cv-O8688-PKC Document 22 Filed 12/20/19 Page 5 of 8

addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-120 (2d
Cir. 2006) and any other controlling authority. Unless otherwise ordered, a party seeking to file
an opposing party’s confidential information shall so advise the opposing party fourteen (14)
days in advance specifying the precise portion of the information the party seeks to use, the
general purpose thereof and any redactions to which the party does not object. Within seven (7)
days thereafter, the party whose confidential information is sought to be used may make an
application to seal in accordance with the first paragraph of this Order, indicating the portion or
portions of the information it seeks to have sealed. Nothing herein is intended to alter or modify
the applicability of Rule 5.2, Fed. R. Civ. P., to this case. The redactions expressly authorized by
Rule 5.2 may be made without farther application to the Court. | |

10. Each person who has access to Confidential Discovery Material shall take all due
precautions to prevent the unauthorized or inadvertent disclosure of such material.
Inadvertent Disclosure of Privileged Materials

11. If, in connection with this litigation, and despite having taken reasonable steps to prevent
the disclosure of information that it claims is subject to a claim of attorney-client privilege or
attorney work product, a producing person inadvertently discloses information subject to a claim
of attorney-client privilege or attorney work product protection (“Tnadvertently Disclosed
Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

12. If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,

within five (5) business days, return or destroy all copies of the Inadvertently Disclosed

 
Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 6 ofé

Information, and provide a certification of counsel that all such information has been returned or
destroyed.

13. Within five (5) business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing person shall produce a privilege log
with respect to the Inadvertently Disclosed Information.

14. Ifa receiving person thereafter moves the Court for an order compelling production of
the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall not assert
as a ground for entering such an order the mere fact of the inadvertent production. The disclosing
person retains the burden of establishing the privileged or protected nature of any Inadvertently
Disclosed Information. Nothing in this Order shall limit the right of any party to request an in
camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

15. This Protective Order shall survive the termination of the litigation. Within 30 days of the
final disposition of this action, all Confidential Discovery Material and all copies thereof, shall
be promptly returned to the producing person, or, upon permission of the producing person, ©
destroyed.

16. During the pendency of this case only, this Court shall retain jurisdiction over all persons
subject to this Order to the extent necessary to enforce any obligations arising hereunder or to

impose sanctions for any contempt thereof.

 
Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 7 of 8

SO STIPULATED:

  
 
  

JAYARAM LAW

By: Vivek Jayaram
Phone: 646-325-9855
Email: vivek@jayaramlaw.com
Attorneys For Plaintiff/Counterclaim-
Defendant Deejayzoo, LLC

December 19 9919

 

SO ORDERED:

pare:_/2-220- 17

 

HEERD 7B iM om
mo lee fas text Nere

By: Matthew C. Heerde

Phone: 212-920-5858

Email: mheerde(@heerdeblum.com
Attorneys For Defendants/Counterclaim-
Plaintiff Kaz Konsulting, LLC and Kara
Laforgia

Dec 20 2019

A bfge

vit Castel
ki ike ye Castel JUDGE

 
Case 1:19-cv-08688-PKC Document 22 Filed 12/20/19 Page 8 of 8

UNTIED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

DEEJAYZOO, LLC d/b/a

SHHHOWERCAP, Docket No. 19-cv-8688 (PKC)
Plaintiff,

Vv. NON-DISCLOSURE
AGREEMENT

KAZ KONSULTING, LLC and KARA

LAFORGIA,
Defendanis.

KAZ KONSULTING, LLC,
Counterclaimant,

Vv.

DEEJAYZOO, LLC d/b/a SHHHOWERCAP,

Counterclaim Defendant.
I, [print name], acknowledge that I have read and

 

understand the Protective Order in this action governing the non-disclosure of those portions of —
Discovery Material that have been designated as Confidential. ] agree that I will not disclose

_ such Confidential Discovery Material to anyone other than for purposes of this litigation and that
at the conclusion of the litigation I will return all discovery information to the party or attorney
from whom I received it. By acknowledging these obligations under the Protective Order, I
understand that I am submitting myself to the jurisdiction of the United States District Court for
the Southern District of New York for the purpose of any issue or dispute arising hereunder and
that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

 

 

Date Signature

 
